OPINION AND ORDER
The Kentucky Bar Association commenced this disciplinary proceeding by charging the movant, Bridget A. Hofler, with violating SCR 3.130-1.3 and 3.130-1.4(a) by her unreasonable delay in filing a civil complaint, her failure to promptly pursue the matter once the complaint was filed, and her failure to keep her client reasonably informed about the status of the matter.
The movant admits she failed to timely file the complaint and to litigate the matter in a timely fashion with adequate notice to the client of the course of litigation. She further admits that her conduct violated SCR 3.130-1.3 and 3.130-1.4(a).
The movant offers to accept a public reprimand and requests this court terminate the disciplinary proceedings pending against her. She has reimbursed her client the amount of the client’s initial retainer; her client has now received a refund of essentially all fees previously paid, despite the fact that the withdrawn as record counsel in the underlying civil action and the Kenton Circuit Court has permitted the client a reasonable period of time to obtain successor counsel.
In light of these facts, and further considering movant’s substantial psychological evidence to be considered in mitigation, the Kentucky Bar Association does not object to the issuance of a public reprimand and a termination of the disciplinary proceedings and submits that this is a just result.
Having reviewed the record, we find that the evidence supports the recommendation of the Kentucky Bar Association. Bridget A. Hofler is hereby publicly reprimanded. Disciplinary proceedings pending against mov-ant shall be terminated and the cost thereof shall be paid by movant in accordance with SCR 3.450(1).
All concur.
ENTERED: MARCH 24, 1994
/s/ Robert F. Stephens Chief Justice